Citation Nr: 0733988	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  06-22 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus 
(DM).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and November 2005 rating 
determinations of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing at the RO before the 
undersigned in August 2007.  


FINDINGS OF FACT

1.  The veteran has current PTSD as the result of in-service 
stressors.

2.  Current coronary artery disease was caused by service-
connected DM.



CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.304 (2007).

2.  Coronary artery disease is proximately due to or the 
result of his service-connected DM.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claims.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decisions 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claims.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection will be established for the degree of aggravation 
of a non-service connected disability by a service connected 
disease or disability provided a baseline level of pre-
existing disability can be established.  Allen v. Brown, 7 
Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

The veteran's personnel records reveal he was in Vietnam from 
April 1969 to March 1970.  His personnel record also 
indicates that he was the recipient of the National Defense 
Service Medal, the Vietnam Service Medal, and the Republic of 
Vietnam Cross of Gallantry with Palm.  The Cross of Gallantry 
is awarded by the government of South Vietnam for deeds of 
valor and acts of courage or heroism while fighting the 
enemy.

The veteran's personnel records also reveal that while in 
Vietnam, he initially served with the H & S Co., FLSG-A, 
3rdServBn, FLC.  His principal duties were that of a wireman.  
He was then transferred to the H &S Co., FLSG-B, 1stServBn, 
FLC on November 7, 1969, until his period of service in 
Vietnam ended in March 1970.  His principal duties were again 
listed as a wireman.  

The history of the H & S Co. reveals that the 3rd Battalion 
was involved in Operation Purple Martin from March 1969 
through May 11, 1969.  Thereafter, Operation Herkimer 
Mountain was commenced.  The unit history indicates that the 
Company came under sniper fire, small arms fire, and rocket 
fire throughout the month of May 1969, during which time the 
veteran was with this unit.  

The veteran was afforded a VA examination in June 2005.  He 
indicated that he participated in frequent convoys from one 
base to another and was exposed to enemy sniper fire and 
rocket and mortar attacks.  He also noted that he was exposed 
sniper fire, rocket attacks and mortar attacks at the various 
bases where he was stationed.  He noted that his "hooch" 
was hit just seconds after he had left to go to the NCO club.  
He reported that his unit participated in activities in Da 
Nang, Dong ha, Phu Bai, and Qua Viet.  Following examination, 
the examiner rendered a diagnosis of PTSD of moderate 
intensity pending verification of stressors. 

At his August 2007 hearing, the veteran testified that he was 
involved in delivering supplies to Qua Viet and bringing 
things back.  He also noted supplying soldiers along the 
perimeter.  

Receiving enemy fire can constitute participation in combat.  
Sizemore v. Principi, 18 Vet. App. 264 (2004).  A 
determination that a veteran engaged in combat with the enemy 
may be supported by any evidence which is probative of that 
fact, and there is no specific limitation of the type or form 
of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

The statements of the veteran combined with the unit history 
of the H & S Co. demonstrate that in all likelihood the 
veteran was exposed to enemy fire when in Vietnam.  While the 
unit history only provides one month of detail, the Co. to 
which the veteran was attached came under sniper, rocket, and 
mortar attacks in that one month period.  As such, the 
evidence is at least in equipoise as to whether the veteran 
was exposed to combat.  This, combined with the primary 
diagnosis of PTSD at the June 2005 VA examination related to 
military events subject to verification of stressors, which 
have now been verified at least as they relate to the 
stressor of having come under enemy fire, satisfy all of the 
requirements for service connection for PTSD, warranting an 
allowance for service connection.  

Coronary Artery Disease

At the outset, the Board notes that service connection is 
currently in effect for DM, which has been assigned a 20 
percent disability evaluation.

The veteran maintains that his service-connected DM caused or 
aggravated his current coronary artery disease.  

In connection with the veteran's claim, he was afforded a VA 
examination in May 2005.  The examiner noted that the 
veteran's claims folder was reviewed prior to the 
examination.  He was noted to have been admitted here in 1980 
secondary to a drug problem and placed in the domiciliary 
facility.  The veteran was unsure if he was taking blood 
pressure medication at that time.  Hypertension was diagnosed 
in 1996, and he noted a history of a possible myocardial 
infarction (MI).  Following examination, diagnoses of 
hypertension, under control, and coronary artery disease were 
rendered.  

The veteran was afforded a VA examination by the same VA 
examiner in November 2005.  The veteran was noted to have 
been a diabetic since 1996 and was on insulin and oral 
medications.  He had a history of mixed substance abuse and 
was again noted to have been in the domiciliary program in 
1980.  Hypertension had been diagnosed in 1996.  The examiner 
concluded that he had probable substance abuse, specifically 
cocaine, causing an MI in the past.  

Diagnoses of hypertension under control and coronary artery 
disease were again rendered.  The examiner stated that it was 
"not at least as likely as not" that the veteran's diabetes 
was the cause of his coronary artery disease.  He indicated 
that it was more likely because of cocaine abuse.  

In an August 2007 letter, the veteran's private treating 
physician, B. Tenenouser, M.D., indicated that the veteran 
had coronary artery disease status post myocardial infarction 
related to his DM.   

At his August 2007 hearing, the veteran testified that he had 
not used cocaine since 1992.  He indicated that he had been 
clean since that time and had passed drug tests for his 
employment.  The veteran stated that he was found to be 
borderline diabetic in 1989 and that it did not become full 
blown until 1994 or 1995.  The veteran reported that he had a 
heart attack in 1994 right after he was found to have DM.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
There is evidence both for and against the veteran's claim 
that his current coronary artery disease is related to the 
service-connected DM.  His treating physician has indicated 
that the veteran's coronary artery disease is related to his 
service-connected DM whereas the VA examiner has opined that 
the veteran's coronary artery disease results from cocaine 
abuse.  The Board observes that there are medical treatises 
reporting that coronary artery disease can be caused and 
aggravated by both DM and cocaine abuse.  There is no reason 
to favor one opinion over the other.  The evidence is at 
least in equipoise.  Therefore, service connection for 
coronary artery disease as proximately due to service 
connected DM is warranted.







							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for PTSD is granted.  

Service connection for coronary artery disease is granted.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


